Appellant insists that the case should be reversed because of evidence admitted showing appellant to have been a married man at the time of the alleged rape. A large part of our original opinion was devoted to a discussion of this question. It very clearly appears therefrom under what circumstances such evidence came into the case. We have examined all the authorities to which we have been referred by appellant in his motion for rehearing, but have been unable to reach the conclusion that they show our former disposition of the point to have been erroneous.
It is further urged that bills of exception numbers one and two bringing forward complaint at the argument of State's counsel present error. The two bills cover more than five typewritten pages in the transcript, and contain objections to many statements made in the argument. It would serve no useful purpose to lengthen the opinion by setting out the arguments and the objections thereto. The bills have again been examined and our opinion regarding them remains the same as originally expressed.
Two other bills are mentioned in the motion for rehearing, one relating to the evidence elicited from Dr. Snow on cross-examination by the State; the other complains because an officer was permitted to testify that he observed on appellant's shoes while he was in jail steel caps on the heels which corresponded with heel prints found at the place of the alleged *Page 323 
offense, the particular objection being that appellant was under arrest when the steel caps on the heels of his shoes were observed. After further consideration we find no error presented by either of said bills.
Appellant's motion for rehearing is overrued.
Overruled.